Citation Nr: 0922314	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  04-20 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a genitourinary 
disability claimed as genital herpes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to November 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

Based in part on actions that took place during the pending 
appeal, service connection is now in effect for major 
depressive disorder, rated as 30 percent disabling; 
residuals, lumbar strain with traumatic arthritis, rated as 
20 percent disabling; residuals, fracture, right ankle with 
traumatic arthritis, rated as 20 percent disabling; and 
bilateral metatarsalgia, rated as 10 percent disabling.

In January 2007 the case was remanded by the Board for a 
Travel Board hearing.

In June 2007, the Veteran testified at a Travel Board hearing 
at the VARO before the undersigned Veterans Law Judge.   A 
transcript of that hearing is of record.

In a decision in October 2007, the Board denied entitlement 
to service connection for hepatitis C, and remanded the 
remaining issue herein concerned for further development as 
specified. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On the entrance examination dated in May 1964, he checked 
"no" to having had venereal disease; on examination, his 
Venereal Disease Research Laboratory test (VDRL) was 
negative. 

The Veteran's service treatment records show that in August 
1966, he reported having a "personal problem", and on 
examination, he was found (confirmed by X-ray) to have a ball 
point pen in the distal urethra caught in the meatus on the 
larger portion.  He was referred to the urology service where 
the object was removed.  He was then asymptomatic and 
urinalysis was negative.

Clinical records from the Air Force hospital at CamRanh Bay 
in January 1968 show that he was seen for two sores on his 
penis, one which was crusted and the other which had a white 
bead or head.  It was recorded as "staphylococcus (Staph) 
furuncle, STS, and soaks" were prescribed.  Two days later 
the furuncle was gone and the area was healing.  

Clinical records from January to May 1968 show repeated 
laboratory tests, many of which showed positive VDRL's with 
noted fluctuating titers.  Sores were noted on occasion for 
which he was given Bacitracin ointment; a notation of "STS" 
was carried on several follow-up, return visits.  By May 
1968, when he needed verification of completion of his 
venereal disease (VD) therapy, his VDRL was said to remain 
stable, and a 6 month follow-up was felt to be sufficient.  
In June 1968 his VDRL (titer) was 1:4.  In June 1968, he had 
"jock itch" and was feeling nauseated, but was noted to 
have been drinking heavily.

Throughout service the Veteran had orthopedic problems and 
was eventfully boarded out because of his ankle.  At the time 
of the presentation to the medical board, it was noted that 
serology in June 1968 had been positive and a history of 
primary syphilis having been treated in May 1968 was noted.  
On the separation examination in June 1968, he checked that 
he had had "VD-gonorrhea, syphilis"; it was recorded that 
he had been treated for the syphilis with procaine penicillin 
without complications.  The VDRL reactive titer was 1:4.

The Veteran has testified that his current genital herpes was 
diagnosed at the same time that he was diagnosed with 
syphilis; and that he acquired all three diseases, i.e., 
gonorrhea, syphilis and genital herpes, from the same female 
indigenous source in Vietnam.   

On a VA Form 21-526a, dated in September 1968, he reported 
having problems in May 1968 while in Vietnam at CamRanh Bay, 
including VD.

As noted in the most recent Board remand in this case, during 
the June 2007 hearing, the Veteran testified that he received 
treatment at two VA facilities in California in 1969 and 
1976; and that he was treated by VA physicians for herpes.  
The Board asked for all available VA clinical records.  

It appears that all available VA clinical records are now in 
the file.  

VA clinical notation in May 1969 was that he had had a 
history of primary syphilis and had come in for a check-up.  
His last blood test had been in November 1968.  Serologies 
were undertaken on several occasions in 1969 and 1970, but 
results are not specifically reported as either negative or 
positive. 

On a VA examination in February 1971, his VDRL test was 
nonreactive; uric acid was 8.1 (normal range being 3.0-7.0).

VA clinical records from 1970-1971 show some joint 
complaints.  A report in January 1970 referred to a sore spot 
on his penis over the past three weeks.  It was felt that he 
probably had nonspecified balanitis although syphilis was a 
possibility. Various VDRL and serological tests were to be 
undertaken in 1971 and May and November 1972; although 
specific results are not of record, these were generally 
referred to as negative.  In September 1971 he was noted to 
have complaints of constant urethral burning over the past 1 
1/2 weeks and the suggestion was made that he might have 
Reiter's syndrome, but this was unlikely.  In January 1973, 
he was seen after a week of dysuria.  Nonspecific urethritis 
was diagnosed on one such occasion.  

Several clinical notations dated in January 1973, February 
1973, and January 1974 show that he gave a history of having 
penile lesions since Vietnam.  A dark field was to be 
undertaken as he had recently been having penile lesions 
every 4-6 months although recent VDRL's had been purportedly 
negative.  Examinations showed several sores on the distal 
penile shaft on one occasion; and on another, healed penile 
lesions and an atropic area on the anterior surface of the 
penis.  Diagnostic impression was probable herpes (II).  In 
March and April 1973, he still had complaints of burning on 
urination and pain in his penis.  

In January 1974 it was noted that he had had intermittent 
pain and stiffness in multiple joints for several years; that 
this was relieved by medications; and that he had also had a 
history of gonorrhea and syphilis in 1968 and 1973 which had 
been treated and were not associated with joint symptoms at 
the time.  He was noted to have recently developed 
nonspecific urethritis.  VDRL was negative.  The impression 
was of intermittent polyarthralagia and history of urethritis 
and Reiter's Syndrome was to be ruled out.  In August 1974, 
it was said that he had probable Reiter's Syndrome.  
Medication was to be continued.

In February 1976, his history of syphilis in the 1960's and 
subsequent recurrent nonspecific urethritis was noted as well 
as his migratory arthralgias.  It was felt that he probably 
did not have Reiter's Syndrome.  In May 1976, it was noted 
that he had an 11 year history of recurrent urethritis, 
persistent dysuria and migratory arthralgia but no 
conjunctivitis.  He continued to be seen for similar 
complaints.

In November 1989, among other problems he was said to have 
prostatitis.  A private treatment facility noted in May 1991 
that he had multiple musculoskeletal complaints.   In 
February 1992, he was noted to have developed left testicular 
pain of unknown etiology.

VA clinical records from October 1994 and October 1996 refer 
to his having often daily penile discharge, occasional 
dysuria and infrequent burning.  Various medications were 
instituted.

One notation of his complaints in the VA clinical record 
dated in July 1998 was of genital herpes.

On a VA examination in 2007, he reported erectile dysfunction 
(ED).

On a VA examination undertaken pursuant to the last remand by 
the Board in 2007, the Veteran reported that had noted the 
onset of his penile lesions in 1967 as a result of gonorrhea 
and sexually transmitted disease (STD)'s.  He said that he 
now experiences clusters of blisters on his genitals at the 
beginning of every month; and they would then start to burn.  
He observed that this had started in Vietnam and continued 
since, and he had checked with physicians but there was no 
curative treatment.  He currently was prescribed and had been 
using Acyclovir, 400 mg, twice a day, but the sores had 
remained intermittent with some remissions.  He said that he 
had urinary urgency, weakness or intermittent urinary stream, 
dysuria, straining to urinate and some urethral discharge.  
Daytime urinary frequency was every 2-3 hours and once during 
the night.  He said he had ED and had had it since 1995.  On 
examination, the physician found no lesions on the penis and 
absent viral studies, concluded that he did not now have 
genital herpes.

Although it is unfortunate that further delay will result, 
the Board finds that additional development is in the 
Veteran's best interests.  Where the claimed disorder (such 
as in this case) is cyclical or fluctuating in severity, VA 
must offer an examination during an active stage of the 
disease.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  
Thus, the frequency, duration, and outbreaks of the given 
disease exacerbations must be addressed and the disorder 
should be considered, whenever possible, at a time when it is 
most disabling.  The Veteran has had a consistent history of 
some form of genitourinary problems as shown in the data 
cited above commencing in service.  And while the recent VA 
examiner opined that he did not now have genital herpes, this 
was not confirmed by laboratory testing and a finding of an 
absence of any such disease process appears somewhat 
inconsistent with the numerous clinical findings at the time 
of the examination.   See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).

Given the nature of the Veteran's symptoms in and since 
service, the Board finds that another VA examination must be 
obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (noting that once the Secretary undertakes the effort 
to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
he must provide an adequate one).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the Veteran has further 
clinical data with regard to care for 
genitourinary symptoms since service, 
these should be added to the file.  VA 
should assist as feasible.

2.  The Veteran should be scheduled for a 
VA examination at a time when his penile 
lesions are active if possible, by a 
physician who has not previously evaluated 
him to determine the exact nature, status 
and probable etiology of any current 
genitourinary disability including but not 
limited to genital herpes.  

The claims folder, to include a copy of this 
Remand, must be made available to any examiner 
for review in conjunction with the examination, 
and any examiner must indicate in the 
examination report that the claims folder was 
so reviewed. 

    The examination is to determine: 

    (a)  What are his current diagnoses [and the 
diagnosis of any such disability present during 
the appellate period] of any genitourinary 
disabilities, including genital herpes?  

    (b)  As to each disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder is causally 
related to service. 

    The examiner should conduct all special 
studies deemed necessary to render a diagnosis 
and the requested opinions.  A complete 
rationale for all opinions expressed should be 
provided.  

    Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

    The Veteran is hereby notified that it is his 
responsibility to report for the examination 
and to cooperate in the development of the 
claim.  The consequences for failure to report 
for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  

    In the event that the Veteran does not report 
for any scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the last 
known address.  It should also be indicated 
whether any notice that was sent was returned 
as undeliverable.

3.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claim for service connection for disability 
claimed as genital herpes on all potential 
bases.   See Clemons, supra.  

If the decision remains adverse, provide him 
and his representative with an appropriate 
supplemental statement of the case.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


